Action to recover $300 due by note under seal executed by the defendant on 12 March, 1902, and payable on 1 January, 1903.
A credit of $50 is indorsed on the note of 12 September, 1913, but the defendant alleges that he was induced to make this payment by fraudulent representations, and he pleads the statute of limitations.
The jury found that the payment was made and that it was not induced by fraud.
There was a judgment in favor of the plaintiff, and the defendant appealed, assigning the following errors:
The defendant assigns as error his first exception, to that portion of his Honor's charge hereinbefore referred to as the first exception.
The defendant assigns as error as his second exception, to that portion of his Honor's charge hereinbefore referred to as the second exception.
The attention of the profession has been called several times to the importance and necessity of setting forth in the assignments *Page 766 
of error the grounds of the appeal, and that when this is not done the Court may of its own motion dismiss the appeal.
(681)     The number of appeals and the size of the records are constantly increasing, and the Court cannot properly perform its duties unless this rule is complied with.
The assignments of error in this record furnish no information to the Court, and we cannot see from them what error, if any, has been committed, and the appeal is therefore dismissed.
We have, however, examined the record, and find that only two exceptions have been noted to parts of the charge, and there is no error in them.
Appeal dismissed.
Cited: Bridgers v. Griffin, 195 N.C. 864 (f); Cecil v. Lumber Co.,197 N.C. 82 (f); Poindexter v. Call, 208 N.C. 63 (g).